Citation Nr: 0519543	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-20 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for eye problems, to 
include secondary to hepatomegaly with hepatitis C and 
cirrhosis.

2.  Entitlement to service connection for a condition causing 
edema of the entire body, to include secondary to 
hepatomegaly with hepatitis C and cirrhosis.

3.  Entitlement to service connection for rheumatoid 
arthritis, to include as secondary to hepatomegaly with 
hepatitis C and cirrhosis.

4.  Entitlement to an increased rating for hepatomegaly with 
hepatitis C and cirrhosis, currently rated 10 percent 
disabling.

5.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and D.D.B.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from January 1971 to 
February 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

During an RO hearing held in May 2004, the veteran testified 
that his cardiologist informed him that his heart condition 
was due to his hepatitis.  The RO should determine whether 
the veteran is claiming entitlement to service connection for 
a heart condition and if so, to conduct any further action 
necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has reported receiving private treatment from 
various health care providers.  He has also indicated that he 
has been receiving continuous treatment at the VA.  During a 
May 2004 RO hearing, he testified that he was receiving 
treatment for his eye condition from a private health care 
provider.  He also testified that he had seen a hepatitis 
specialist at UNC.  In addition, he has reported that he has 
received treatment from various civilian hospitals, to 
include Greenwood, Seacoast, Beaufort County, and Loris 
Community Hospital.   Further, in a June 2003 statement, he 
indicated that he was scheduled to see a hepatitis specialist 
at MUSC.  The RO is to take the appropriate measures to 
obtain any outstanding pertinent medical records and 
associate them with the claims file.  

At the time of the April 2005 hearing, the veteran testified 
that he was to be evaluated by VA the following day for his 
service-connected hepatitis.  Those records should be 
obtained.  The veteran reported that he is in receipt of 
receiving Social Security Administration (SSA) benefits.  It 
is unclear whether these are disability benefits or 
retirement benefits.  This should be ascertained and if the 
veteran is receiving disability benefits, the RO should 
obtain the disability determination letter and associated 
medical records.  

The Board notes that in April 2003, a VA examination was 
conducted to determine the severity of the veteran's 
hepatitis.  In a statement dated in June 2003, he reported 
that his hepatitis C was becoming worse.  Once all available 
outstanding records have been obtained, the RO should 
schedule the appellant for another VA examination to 
determine the current severity of his hepatitis and 
hepatomegaly.  

With regard to the condition causing edema, the Board notes 
that a January 2003 VA treatment report suggests that the 
veteran's edema may be related to his hepatitis C, noting 
that given that there was edema, liver biopsy was indicated.  
Other treatment records, such as a June 2000 private hospital 
report, notes progressive edema was probably due to 
congestive heart failure.  Another VA treatment report, dated 
in October 2000, indicates that it was doubtful that there 
was a cardiac cause for the edema and dyspnea, and that cor 
pulmonale was a possibility.  An April 2003 VA examination 
report notes that based on the information currently 
available, it was unlikely that the current symptoms of edema 
were related to hepatitis; rather, it was likely due to 
congestive heart failure, hypertension, and gross obesity.  
The examiner also noted, however, that in order to further 
evaluate the appellant's liver condition, he had been 
scheduled for a liver biopsy.  It appears that the liver 
biopsy was accomplished in July 2003.  However, a subsequent 
opinion as to the cause of the edema has not been rendered.  
The Board thus finds that the RO should schedule the veteran 
for a VA examination to determine the etiology of the edema.

An October 2002 VA treatment report indicates that the 
examiner suspected that the appellant had hepatitis C related 
arthritis.  Also, an April 2004 letter from a physician at 
the VA Myrtle Beach Primary Care Clinic notes that the 
veteran had rheumatoid factor positive polyarticular 
arthralgias which the rheumatology consultant felt was 
related to his hepatitis C.  Once all pertinent medical 
records have been obtained and associated with the claims 
file, the RO should schedule the veteran for a VA examination 
to determine the etiology of rheumatoid arthritis.  

The veteran's service records include a July 1971 note which 
indicates that he had life long strabismus, and that his 
vision was now decreasing.  He was reportedly told to seek 
ophthalmologic surgery.  A May 1972 report indicates that he 
was initially admitted to the hospital under ophthalmology 
service for surgical correction of a left esotropia.  
However, he was jaundiced and had hepatospenomegaly and was 
thus transferred to the medical service.  It appears that the 
operation was not performed.  The Board finds that once all 
outstanding records have been obtained and associated with 
the claims file, the RO should schedule the appellant for a 
VA examination to determine the diagnosis and etiology of any 
eye condition.  

With regard to the claim for special monthly pension, the 
appellant has testified that he needs some help with his 
activities of daily living, such as bathing.  The RO should 
arrange for a VA examination to determine if he meets the 
criteria for special monthly pension.

Finally, it is noted that the Veterans Claims Assistance Act 
of 2000 (VCAA) is applicable to this appeal.  To implement 
the provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In reviewing the claims folder, it does not appear that the 
veteran was properly informed of the requirements of VCAA.  
In particular, he was not informed of his and VA's respective 
obligations to obtain different types of evidence.  The RO 
should thus provide the appellant with another letter in 
compliance with VCAA.  The letter should also inform him that 
he should submit any evidence in his possession.    
 
Accordingly, this case is REMANDED for the following 
development:

1.  The RO should send the veteran a 
letter informing him of the provisions of 
the VCAA, to include which portion of the 
information and evidence necessary to 
substantiate his claims is to be provided 
by the veteran, and which part, if any, 
VA will attempt to obtain on his behalf.  
He should also be informed to submit any 
evidence in his possession.  

2.  The RO should ask the veteran to 
identify all health care providers that 
have treated him for the claimed 
disorders, and take the appropriate 
measures to obtain records from all 
identified health care providers.  The RO 
is specifically directed to obtain the 
veteran's VA medical records from May 
2004 to present, and any available 
records from UNC, MUSC, Greenwood, 
Seacoast, Beaufort County, and Loris 
Community Hospital, as well as records 
from any other health care providers that 
the appellant identifies.  If, after 
making reasonable efforts, the RO is 
unable to obtain any such records, the RO 
must specifically document what attempts 
were made to obtain the records.  The RO 
must then:  (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond. 

3.  If the veteran is in receipt of SSA 
disability benefits, the RO should take 
the necessary steps to obtain the 
veteran's disability records from the 
SSA, to include any supporting medical 
documents, and associate them with the 
claims file.    

4.  Once all available evidence pursuant 
to above development has been obtained 
and associated with the claims file, the 
veteran should be afforded VA 
examinations, as described below.  All 
indicated tests and studies are to be 
performed.  Prior to each examination, 
the claims folder must be made available 
to that examiner for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of each examiner.  

a.	The veteran should be scheduled for a 
VA examination to determine the 
severity of the hepatomegaly with 
hepatitis C and cirrhosis.  The 
examiner, in accordance with the 
latest AMIE worksheet for evaluating 
hepatomegaly, hepatitis C, and 
cirrhosis, is to provide a detailed 
review of the veteran's history, 
current complaints, and the severity 
of his hepatomegaly with hepatitis C 
and cirrhosis.  The examiner must 
provide a clear explanation for each 
finding and opinion expressed.   

b.	The veteran should be scheduled for a 
VA examination to determine the 
etiology of the condition causing 
edema.  The examiner is to indicate 
the diagnosis for the condition 
causing edema, and state whether it is 
at least as likely as not (50 percent 
probability or more) that this 
condition is due to or the result of 
the veteran's hepatomegaly with 
hepatitis C and cirrhosis.  

c.	The veteran should be scheduled for a 
VA examination to determine the 
etiology of the rheumatoid arthritis.  
The examiner is to indicate the exact 
diagnosis of the disability (the 
current diagnosis is rheumatoid factor 
positive polyarticular arthraligias), 
and indicate whether it is at least as 
likely as not  (50 percent probability 
or more) that this condition is due to 
or the result of the veteran's 
hepatomegaly with hepatitis C and 
cirrhosis.  

d.	The veteran should be scheduled for a 
VA examination to determine the 
etiology of his eye disorder.  The 
examiner is to indicate the diagnosis 
of the veteran's eye disorder, and 
state whether it is at least as likely 
as not (50 percent probability or 
more) that this disorder was first 
shown in service or is due to or the 
result of the veteran's hepatomegaly 
with hepatitis C and cirrhosis.  With 
regard to any eye disorder which is 
determined to have pre-existed 
service, the examiner should indicate 
whether that disorder was aggravated 
in service.  That is, the examiner 
should state whether the pre-existing 
disorder underwent an increase in 
disability during service, and if so, 
whether such increase was due to the 
natural progress of the disease.  The 
examiner must provide a clear 
explanation for each finding and 
opinion expressed.  The examiner is 
specifically advised that there may be 
pertinent service medical records, and 
that such records are to be carefully 
reviewed and considered when rendering 
his/her opinion.

e.	The veteran should be scheduled for a 
special VA examination in order to 
ascertain whether he is housebound 
and/or in the need of regular aid and 
attendance of another person as a 
result of his disabilities, both 
service-connected and nonservice-
connected.  The examiner must provide 
a clear explanation for his/her 
finding and opinion.   

5.  The RO must notify the veteran that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that he does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, all 
applicable laws and regulations, and the 
reasons for the decision.  He and his 
representative should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




